DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:


End of examiner’s amendment.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 2, in particular, a pixel portion comprising: a pixel electrode; a top-gate transistor electrically connected to the pixel electrode; a source wiring electrically connected to the top-gate transistor; an auxiliary wiring comprising a region parallel or substantially parallel to the source wiring; wherein the source wiring comprises a region provided between the first organic insulating film and the second organic insulating film, wherein the source wiring has a dogleg-like shape in the pixel in a plane view, wherein the pixel electrode has a dogleg-like shape bent along the dogleg-like shape of the source wiring, wherein the pixel electrode has a plurality of openings each of which has a dogleg-like shape bent along the dogleg-like shape of the pixel electrode, wherein all of the plurality of openings overlap with a common electrode in the pixel, wherein the auxiliary wiring is over the common electrode, and wherein the common electrode is electrically connected to the auxiliary wiring in the pixel portion.  The closest prior art Kim et al. 
The prior art does not disclose the liquid crystal display device of claim 6, in particular, a pixel portion comprising: a pixel electrode; a top-gate transistor electrically connected to the 
The prior art does not disclose the liquid crystal display device of claim 10, in particular, a pixel portion comprising: a pixel electrode; a top-gate transistor electrically connected to the pixel electrode; a source wiring electrically connected to the top-gate transistor; an auxiliary wiring comprising a region parallel or substantially parallel to the source wiring; wherein the source wiring comprises a region provided between the first organic insulating film and the second organic insulating film, wherein the source wiring has a dogleg-like shape in the pixel in a plane view, wherein the pixel electrode has a dogleg-like shape bent along the dogleg-like shape of the source wiring, wherein the pixel electrode has a plurality of openings each of which has a dogleg-like shape bent along the dogleg-like shape of the pixel electrode, wherein all of the plurality of openings overlap with a common electrode in the pixel, wherein the auxiliary wiring is over the common electrode, and wherein the common electrode is electrically connected to the auxiliary wiring in the pixel portion.  The closest prior art Kim et al. (U.S. 2005/0030460) discloses a pixel portion (Fig. 1) comprising a pixel electrode (190, Fig. 1), a common electrode (270, Fig. 1), a source wiring (121, Fig. 3) electrically connected to the 
The prior art does not disclose the liquid crystal display device of claim 14, in particular, a pixel portion comprising: a pixel electrode; a top-gate transistor electrically connected to the pixel electrode; a source wiring electrically connected to the top-gate transistor; an auxiliary wiring comprising a region parallel or substantially parallel to the source wiring; wherein the 
The prior art does not disclose the liquid crystal display device of claim 18, in particular, a pixel portion comprising: a pixel electrode; a top-gate transistor electrically connected to the pixel electrode; a source wiring electrically connected to the top-gate transistor; a first wiring comprising a region parallel or substantially parallel to the source wiring; wherein the source wiring comprises a region provided between the first organic insulating film and the second organic insulating film, wherein the source wiring has a dogleg-like shape in the pixel in a plane view, wherein the pixel electrode has a dogleg-like shape bent along the dogleg-like shape of the source wiring, wherein the pixel electrode has a plurality of openings each of which has a dogleg-like shape bent along the dogleg-like shape of the pixel electrode, wherein all of the plurality of openings overlap with a common electrode in the pixel, wherein the first wiring is over the common electrode, and wherein the common electrode is electrically connected to the first wiring in the pixel portion.  The closest prior art Kim et al. (U.S. 2005/0030460) discloses a pixel portion (Fig. 1) comprising a pixel electrode (190, Fig. 1), a common electrode (270, Fig. 1), a source wiring (121, Fig. 3) electrically connected to the transistor; an auxiliary wiring (131, Fig. 3) comprising a region parallel to the source wiring; a first organic insulating film (180, Fig. 4) over the transistor, wherein each of the pixel electrode and the common .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAUL C LEE/Primary Examiner, Art Unit 2871